DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This action is in response to the applicant’s filing September 16, 2020.  Claims 1 – 18 are pending.  Claims 1-18 are subject to a restriction requirement, and Applicant elected Species A, corresponding to claims 1-9 and 11-18.  Thus, claims 1-3, and 5-9 and 11-18 have been examined on the merits and claims 4 & 10 is withdrawn from consideration. 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Federal Republic of Germany on September 17, 2019. 
Election/Restrictions
Applicant's election on page 1 of claims 1-9 and 11-18 with traverse corresponding to Species A, drawn to Figures 1-3; tilted kite protrusions, in the reply filed on July 12, 2022 is acknowledged.  The traversal is on the ground(s) that there is not a serious search and examination burden and there is a patentable difference between species as claimed.  This is not found persuasive because: there is a search and/or examination burden for the patentably distinct species as set forth above because one or more of the following reason(s) apply: (1) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; (2) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) based on the differences specifically outlined in the Election/Requirement for the Species, Sub-Species, and Sub-Sub-Species.
Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 18, 2022.
Applicant’s claim 4 regarding a notch is drawn to Species D, which is  a non-elected species, Figures 7A-7B.  Therefore, Claim 4 is withdrawn at this time. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 8 – 9, 12 – 13, and 15 - 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. US 1,559,114 to MARANVILLE (herein after "Maranville").
As to Claim 1, Maranville discloses a glove, in particular a goalkeeper glove, having a plurality of protrusions (See Figure 1-5 teaching a plurality of protrusions) , wherein the protrusions protrude from a backside of the glove and extend in a first direction away from the backside (See Annotated Figure 2), and wherein the protrusions are adapted to deform in a second direction that comprises a component perpendicular to the first direction (See Figures 1-5 and, Page 2, Lines 57 - 63, teaching a projection being elastically deformable).  

    PNG
    media_image1.png
    896
    590
    media_image1.png
    Greyscale

As to Claim 2,  Maranville discloses the glove according to claim 1, 
wherein the plurality of protrusions is adapted to deform in the second direction upon contact of the backside of the glove with a ball such that a contact area of the glove with the ball is larger than without a deformation of the plurality of protrusions (See Figures 1 - 5 and, Page 2, Lines 57 – 63, teaching that the protrusions are made out of rubber and would be expected to deform once a ball came in contact with the area).
As to Claim 3, Maranville discloses the glove according to claim 2, wherein the contact area is increased by multiple of the plurality of protrusions being tilted or sheared in the second direction (See Figures 1 - 5 and, Page 2, Lines 57 – 63, teaching that the protrusions are made out of rubber and would be expected to deform once a ball came in contact with the area 
As to Claim 8, Maranville discloses the glove according to claim 1, wherein at least one protrusion comprises a kite, rhomb, linear or round base (See Figure 4 teaching a round base).  
As to Claim 9, Maranville discloses the glove according to claim 1, wherein a diameter of at least one protrusion varies along the first direction (See Figure 4 teaching wherein a diameter of at least one protrusion varies along the first direction).  
As to Claim 12, Maranville discloses the glove according to claim 1, wherein at least one protrusion is curved (See Figure 4, teaching a curved ).  
As to Claim 13, Maranville discloses the glove according to claim 1, wherein at least two protrusions differ in size, in particular height, shape or orientation (See Figure 4 teaching protrusions having differing heights).  
As to Claim 15, Maranville discloses the glove according to claim 1, wherein the protrusions are arranged in an area of the knuckles of the fingers, in an area of the backside of the hand or in an area of the thumb, in particular in an area of the base joint of the thumb (See Figure 2, teaching wherein the protrusions are arranged in an area of the knuckles of the fingers, in an area of the backside of the hand).  
As to Claim 16, Maranville discloses the glove according to claim 1, wherein the number of protrusions per unit area varies across the backside of the glove  (See Annotated Figure 2,  Maranville teaches wherein the number of protrusions per unit area varies across the backside of the glove, and a unit area being each patch or cluster of protrusions on each finger. As seen in Figure 2 the pinky finger cluster has less than 30 protrusion and ring finger cluster has forty plus protrusions, thereby varying per unit area).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, 11-16 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. 7,487,605 B2 to HATZILIAS et al. (herein after "Hatzilias") in view of United States Patent No. 9,375,051 B2 to DOREMUS et al. (herein after "Doremus"), and further in view of United States Patent Application Publication No. 2004/0025226 A1 to JAEGER (herein after "Jaeger").
As to Claim 1, Hatzilias discloses having a plurality of protrusions (See Figure 1), and wherein the protrusions are adapted to deform in a second direction that comprises a component perpendicular to the first direction (See Figures 1- 2C, and Col. 4 Lines 12 – 31 of Hatzilias, teaching a protrusion assembly (contoured shape portion (17), protrusion (15) and outer ring (19)).
However, Hatzilias is silent to a glove, in particular a goalkeeper glove.
Doremus teaches articles of footwear and apparel including gloves with protrusions and discloses a glove (Col. 3 Lines 25 - 45, teaching a glove), in particular a goalkeeper glove (Col. 3 Lines 25 - 45, teaching a glove that can be used for soccer.
Examiner notes that the application is directed to the functional intended use of "Goal Keeper Glove" it is noted that product claims are only considered with respect to how the claimed function/intended use has an effect on the final claimed apparatus (see MPEP 2111.02 II).

    PNG
    media_image2.png
    977
    695
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    969
    735
    media_image3.png
    Greyscale

Hatzilias is analogous art to the claimed invention as it relates to protrusions used for ball control for sports including soccer; and, Doremus is analogous art to the claimed invention in that it provides a glove with protrusion for ball control for sports including soccer for the garment wearer.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the teachings of having ball control on a shoe of Hatzilias, with the application of a glove, as taught by Doremus, in order to provide ball control as applied to a glove or shoe wearer (See Col. 3 Lines 25 – 45 of Doremus) for increased performance.  
This would simply be the addition of prior art elements according to known methods yielding predictable results. See: MPEP 2143.
	Although Hatzilias/ Doremus teach protrusions (contoured shape portion (17), protrusion (15) and outer ring (19)) that protrude (See Figure 1 of Hatzilias), Hatzilias/ Doremus are still silent wherein the protrusions protrude from a backside of the glove and extend in a first direction away from the backside.
Jaegar teaches gloves and discloses wherein the protrusions protrude from a backside of the glove and extend in a first direction away from the backside (See Annotated Figure 7 of Jaegar).

    PNG
    media_image4.png
    926
    693
    media_image4.png
    Greyscale

Jaegar is analogous art to the claimed invention in that it provides a glove with protrusion on the backside for the garment wearer.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the glove of Hatzilias/ Doremus, wherein the protrusions (contoured shape portion (17), protrusion (15) and outer ring (19)) protrude from a backside of the glove and extend in a first direction away from the backside, as taught by Jaegar, in order to provide protection to the back of the hand for the garment wearer. 
This would simply be the addition of prior art elements according to known methods yielding predictable results. See: MPEP 2143.
As to Claim 2, Hatzilias/Doremus/Jaegar disclose the glove according to claim 1, wherein the plurality of protrusions is adapted to deform in the second direction upon contact of the backside of the glove with a ball such that a contact area of the glove with the ball is larger than without a deformation of the plurality of protrusions (See Figures 1 – 2C, and Col. 6, Lines 26 – 39 of Hatzilias, “The outer rings 19 can be spaced apart from inner ring 17 at different distances for each protrusion 15. As can be seen more clearly in FIG. 2B, the outer ring 19 is outwardly deformable relative to the inner ring 17 when each protrusion 15 comes into contact with a ball 20. The outward deformability of outer ring 19 stimulates the grip and feel of the ball is on shoe 10 for a player, acting like a sensory skin and producing a gloving effect; that is, the ball is momentarily supported on deformed outer ring 19 before being assisted in its redirection by outer ring 19 returning to its undeformed state, as seen in FIG.2A”), wherein the plurality of protrusions (contoured shape portion (17), protrusion (15) and outer ring (19)) is adapted to deform in the second direction upon contact of the backside of the glove with a ball such that a contact area of the glove with the ball is larger than without a deformation of the plurality of protrusions (See Figures 1 – 2C of Hatzilias).
As to Claim 3, Hatzilias/Doremus/Jaegar disclose the glove according to claim 2, wherein the contact area is increased by multiple of the plurality of protrusions being tilted or sheared in the second direction (See Figures 2B of Hatzilias).  
As to Claim 5, Hatzilias/Doremus/Jaegar disclose the glove according to claim 1, wherein at least one protrusion is arranged in an orientation tilted towards the backside of the glove before deformation (See Col. 3 Lines 60 – 64 & Col. 4 Lines 12 - 25 of Hatzilias, teaching wherein the protrusions can be arranged at different orientations of angle of inclination).  
As to Claim 6, Hatzilias/Doremus/Jaegar disclose the glove according to claim 5, wherein the tilted orientation is oriented towards the fingertips of the glove (See Col. 3 Lines 60 – 64 & Col. 4 Lines 12 - 25 of Hatzilias, teaching wherein the protrusions can be arranged at different orientations of angle of inclination).    
As to Claim 7, Hatzilias/Doremus/Jaegar disclose the glove according to claim 5, wherein the at least one protrusion is deformed against its tilted orientation upon contact of the backside of the glove with a ball (See Col. 3 Lines 60 – 64 & Col. 4 Lines 12 - 25 of Hatzilias).  
As to Claim 8, Hatzilias/Doremus/Jaegar disclose the glove according to claim 1, wherein at least one protrusion comprises a kite, rhomb, linear or round base (See Figure 1 – 2C of Hatzilias).  
As to Claim 9, Hatzilias/Doremus/Jaegar disclose the glove according to claim 1, wherein a diameter of at least one protrusion (contoured shape portion (17), protrusion (15) and outer ring (19)) varies along the first direction (See Col. 3 Lines 60 – 64 & Col. 4 Lines 12 - 25 of Hatzilias, teaching wherein a diameter of at least one protrusion varies along the first direction though the altering of the protrusion thickness).
As to Claim 11, Hatzilias/Doremus/Jaegar disclose the glove according to claim 1, wherein at least one protrusion is adapted to abut against an adjacent protrusion when the at least one protrusion is deformed in the second direction (See Figures 1 – 2C of Hatzilias).  
As to Claim 12, Hatzilias/Doremus/Jaegar disclose the glove according to claim 1, wherein at least one protrusion is curved (See Figures 1 – 2C of Hatzilias).    

As to Claim 13, Hatzilias/Doremus/Jaegar disclose the glove according to claim 1, wherein at least two protrusions differ in size, in particular height, shape or orientation (See Col. 3 Lines 60 – 64 & Col. 4 Lines 12 - 25 of Hatzilias, teaching wherein the protrusions can have different heights, One or more of the protrusions may include a combination of contoured shape portions having different compositions, height, angle of inclination and thickness”).  
As to Claim 14, Hatzilias/Doremus/Jaegar disclose the glove according to claim 1, wherein each protrusion is individually attached to the backside of the glove.  (See Paragraph Col. 4, Lines 52 - 56 of Hatzilias, “Preferably, one or more of the contoured shape portions are removably attachable to the shoe upper”, as applied to the glove of Hatzilias/Doremus/Jaegar ).
As to Claim 15, Hatzilias/Doremus/Jaegar disclose the glove according to claim 1, wherein the protrusions are arranged in an area of the knuckles of the fingers (See Figure 7 of Jaegar), in an area of the backside of the hand or in an area of the thumb (See Figure 7 of Jaegar, teaching in an area of the backside of the hand), in particular in an area of the base joint of the thumb.  
As to Claim 16, Hatzilias/Doremus/Jaegar disclose the glove according to claim 1, wherein the number of protrusions per unit area varies across the backside of the glove.  (See Col. 4, Lines 4 - 11 of Hatzilias, In addition, the spacing between the contoured shape portions may be varied to influence the degree of ball control as required, by either having the contoured shape portions loosely adjacent to each other, spaced quite far apart, or spaced apart at regular intervals from each other”).
Claims 17-18 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent No. 7,487,605 B2 to HATZILIAS et al. (herein after "Hatzilias") in view of United States Patent No. 9,375,051 B2 to DOREMUS et al. (herein after "Doremus"), and further in view of United States Patent Application Publication No. 2004/0025226 A1 to JAEGER (herein after "Jaeger") as to claim 1 above, and further in view of United States Patent Application Publication No. 2010/0183814 A1 to RIOS et al. (herein after "Rios").
As to Claim 17, Hatzilias/Doremus/Jaegar disclose the glove according to claim 1, but are silent wherein at least one protrusion comprises silicone.
Rios teaches a method of manufacture for gloves and discloses wherein at least one protrusion comprises silicone (See Paragraph 0127 of Rios, teaching the protrusions (grip material) on the glove being formed of silicone).
Rios is analogous art to the claimed invention in that it provides silicone for grip material on a glove for the user.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the protrusion material of Hatzilias/ Doremus/ Jaegar, wherein at least one protrusion comprises silicone, as taught by Rios, as this would be the simple substitution of one protrusion material for another with the reasonable expectation that one material would perform equally as well as another. 
This would simply be the substitution of prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 18, Hatzilias/Doremus/Jaegar disclose the glove according to claim 1,  but are silent wherein at least one protrusion comprises a hardness in the range of 10-50 Shore A, preferably in the range of 15-35 Shore A, particularly preferably in the range of 20-30 Shore A, in particular a hardness of 26 Shore A.
However Rios teaches a method of manufacture for silicone gripped gloves wherein at least one protrusion comprises a hardness in the range of 10-50 Shore A (See Paragraphs 0007-0008 & 0150 of Rios, teaching a Shore A of about 15), preferably in the range of 15-35 Shore A (See Paragraph 0007-0008 of Rios, teaching a Shore A of 30-60), particularly preferably in the range of 20-30 Shore (See Paragraph 0007 - 0008 of Rios, teaching a Shore A of 30-60), in particular a hardness of 26 Shore A (See Paragraph 0007- 0008 of Rios, teaching a Shore A less than 60).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the protrusion material of Hatzilias/ Doremus/ Jaegar, wherein at least one protrusion comprises a hardness in the range of 10-50 Shore A, preferably in the range of 15-35 Shore A, particularly preferably in the range of 20-30 Shore A, in particular a hardness of 26 Shore A, as taught by Rios, in order to provide durability and a suitable surface for gripping for the glove wearer (Paragraph 0004 & 0005 of Rios). 
This would simply be the addition of prior art elements according to known methods yielding predictable results. See: MPEP 2143.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday7:00 AM to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWOKWO OLABISI REDHEAD/           Examiner, Art Unit 3732                                                                                                                                                                                             
/ALISSA L HOEY/           Primary Examiner, Art Unit 3732